
	
		III
		110th CONGRESS
		1st Session
		S. RES. 247
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2007
			Ms. Cantwell (for
			 herself and Mrs. Murray) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the University of Washington
		  Men's Crew, the 2007 Intercollegiate Rowing Association
		  Champions.
	
	
		Whereas crew is the oldest intercollegiate sport in the
			 United States, dating back to 1852;
		Whereas the Intercollegiate Rowing Association
			 Championship, which began in 1895, is the oldest college rowing championship in
			 the United States and is one of the most prestigious championships in
			 collegiate rowing;
		Whereas the University of Washington first attended the
			 Intercollegiate Rowing Association Championship in the 1913;
		Whereas the Washington Huskies Men’s Crew Team was the
			 number 1 ranked team in the United States all season and entered the
			 Intercollegiate Rowing Association Championships as the top seeded team;
		Whereas the University of Washington’s varsity eight,
			 second varsity eight, and open four each won gold medals in their respective
			 races, and the freshman eight took home the bronze medal;
		Whereas this is the 12th varsity eight title won by
			 University of Washington at the Intercollegiate Rowing Association
			 Championships, and the first such win by the Huskies since 1997;
		Whereas the Huskies also won the Ten Eyck Trophy for the
			 first time since 1970 by winning the overall points championship;
		Whereas the entire University of Washington Men’s Crew
			 Team should be commended for demonstrating determination, work ethic, attitude,
			 and heart; and
		Whereas the members of the Men’s Crew Team have brought
			 great honor to themselves, their families, the University of Washington, and
			 the State of Washington: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 University of Washington Men’s Crew Team for winning the 2007 Intercollegiate
			 Rowing Association Championship and acquiring the Ten Eyck Trophy; and
			(2)recognizes the
			 achievements of the rowers, coaches, and staff whose skill, discipline, and
			 dedication allowed them to reach such heights.
			
